Opinion issued March 2, 2021




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00014-CV
                            ———————————
         IN RE JOYCE REECE AND ZACHARY PETTIT, Relators


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Joyce Reece and Zachary Pettit, have filed a petition for a writ of

mandamus asserting that the trial court abused its discretion by failing to rule on

relators’ plea to the jurisdiction and by granting the motion to disqualify relators’

counsel, Joseph R. Willie, II D.D.S., J.D.
      We deny relators’ petition for writ of mandamus.1 All pending motions are

dismissed as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Farris.




1
      The underlying case is Clarence Roy as next friend of Clarice A. Thomas v. Zachary
      Pettit and Joyce Reece, Cause No. 2017-49867, in the 281st District Court of Harris
      County, Texas, the Honorable Christine Weems presiding.

                                           2